FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BHUPINDER SINGH BAL,                             No. 08-75066

               Petitioner,                       Agency No. A078-045-685

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Bhupinder Singh Bal, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Eneh v.

Holder, 601 F.3d 943, 946 (9th Cir. 2010). We grant the petition for review, and

we remand.

      Bal, a Sikh from the Punjab, fears being tortured if he returns to India

because he killed a cow, a sacred religious symbol for Hindus, and because of his

activities in support of a Sikh political party. The record indicates that Bal came to

the attention of the police only after he killed the cow, and he immediately fled,

never returning to his home or village. In analyzing Bal’s CAT claim, the BIA

mischaracterized the 2006 country report when it discounted evidence of torture as

occasional acts of rogue agents committed without government acquiescence. The

BIA also failed to take into account Bal’s evidence that he is subject to one or more

outstanding warrants and charges in India. Accordingly, we remand for the BIA to

assess Bal’s CAT claim properly in light of his undisputed testimony regarding the

authorities’ interest in him and the record evidence regarding the prevalence of

torture by the authorities. See id. at 947-48 (remanding where agency’s reasoning

appeared to be at odds with aspects of case); Kamalthas v. INS, 251 F.3d 1279,

1282-84 (9th Cir. 2001) (remanding for agency to consider probative evidence of

country conditions confirming widespread torture of Tamil males).

      PETITION FOR REVIEW GRANTED; REMANDED.


                                           2                                     08-75066